        

Exhibit 10.2
MYLAN INC.
2003 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT






[ _______________ ] (the “Optionee”) is granted, effective as of the [ ___ ] day
of [ _______ ] (the “Date of Grant”), options (the “Options”) to purchase shares
of Common Stock (“Common Stock”) of Mylan Inc. (the “Option Shares”) pursuant to
the 2003 Long-Term Incentive Plan, as amended to date (the “Plan”), of Mylan
Inc. (the “Corporation”). The Options are subject to the terms and conditions
set forth below and in the Plan, which is a part of this Stock Option Agreement
(the “Agreement”). To the extent that there is a conflict between the terms of
the Plan and this Agreement, the terms of the Plan shall govern, except as
specifically set forth herein. Any term not defined herein shall have the
meaning assigned to such term in the Plan.


1.
Exercise Price: $ [ ______ ] per Option Share.



2.
Number of Option Shares: [ _______ ]

3.
Type of Option: [ _____________ ]

4.
Vesting: The Options granted hereunder will become vested in accordance with the
following schedule (in each case at 12:01 a.m. on the relevant vesting date),
provided that the Optionee is continuously employed by the Corporation on the
relevant vesting dates and subject to accelerated vesting as set forth in
Section 6.03(e) of the Plan:

[Date of Vesting
Option Shares Vested]
[
]

5.
Exercise of Option: Options may be exercised in accordance with the rules
contained in Article VI, Section 6.04 Option Exercise Procedures, of the Plan.

6.
Expiration Date: Subject to earlier termination upon the occurrence of certain
events related to the termination of the Optionee’s employment as provided in
Section 6.03(e) of the Plan, the Options granted hereunder shall expire at 12:01
a.m. Eastern Standard Time on the tenth (10th) annual anniversary of the Date of
Grant, unless earlier exercised (such ten year period, the “Option Term”). If
the Optionee experiences a termination of employment without “Cause” or a
termination of employment for “Good Reason”, the Option Shares shall vest in
full as of the date of such termination of employment. In addition, if the
Optionee experiences a termination of employment for any reason other than for
Cause, the Option Shares, to the extent vested on the date of termination of
employment, shall remain exercisable for the remainder of the Option Term. For
purposes of this Agreement, "Cause" and "Good Reason" shall have the meanings
assigned to such terms in the [Optionee’s Employment Agreement].



7.
Change in Control: Notwithstanding anything to the contrary in the Plan or in
this Agreement, in the event of a Change in Control (as defined in the Plan),
any unvested Options granted pursuant to this Agreement shall vest as follows:



a)
With respect to each unvested Option that is assumed or substituted in
connection with a Change in Control, in the event of a termination of the
Optionee's employment or service during the 24-month period following such
Change in Control (i) without Cause or (ii) by the Optionee for Good Reason,
such Option shall become fully vested and exercisable as of such termination of
employment.

b)
For purposes of this Section 7, an Option shall be considered assumed or
substituted for if, following the Change in Control, the Option remains subject
to the same terms and conditions that were applicable to the Option immediately
prior to the Change in Control (including vesting conditions) except as set
forth in this Section 7 and except that the Option instead confers the right to
receive publicly traded equity securities of the acquiring entity or the
ultimate parent company which results from the Change in Control.





--------------------------------------------------------------------------------



c)
With respect to each unvested Option that is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, such Option shall become fully vested and exercisable.

d)
Notwithstanding any other provision of the Plan, in the event of a Change in
Control, the Compensation Committee of the Mylan Inc. Board of Directors (the
“Committee”) may, in its discretion, provide that each Option shall, immediately
upon the occurrence of a Change in Control, be cancelled in exchange for a
payment in cash or securities in an amount equal to (i) the excess of the
consideration paid per Share in the Change in Control over the exercise price
(if any) per Share subject to the Option multiplied by (ii) the number of Shares
then outstanding under the Option.



8.
Limitation Of Liability: The Optionee agrees that any liability of the officers,
the Committee, and the Board of Directors of the Corporation to the Optionee
under this Agreement shall be limited to those actions or failure to take
actions which constitute self-dealing, willful misconduct or recklessness.

9.
Law Governing: This Agreement shall be governed by and construed under the
internal laws of the Commonwealth of Pennsylvania.



Mylan Inc.
 
Optionee
 
 
 
 
 
By: Rodney L. Piatt
 
[NAME]
 
Title: Chairman, Compensation Committee
of the Mylan Inc. Board of Directors
 
 
 







          




